      Case 1:19-cr-00194-PLM ECF No. 157 filed 01/08/20 PageID.360 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,
          Plaintiff,
 v.                                                                   Hon. Paul L. Maloney

 SAUL VARGAS,                                                         Case No. 1:19-cr-00194

          Defendant.
 ________________________________/

                              REPORT AND RECOMMENDATION

         Pursuant to W.D. Mich. LCrR. 11.1, I conducted a plea hearing in the captioned case on

January 8, 2020, after receiving the written consent of defendant and all counsel. There is no

written plea agreement. At the hearing, defendant Saul Vargas entered a plea of guilty to Count 1

of the Superseding Indictment charging defendant with conspiracy to distribute and possess with

intent to distribute cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(C). On the basis

of the record made at the hearing, I find that defendant is fully capable and competent to enter an

informed plea; that the plea is made knowingly and with full understanding of each of the rights

waived by defendant; that it is made voluntarily and free from any force, threats, or promises; that

the defendant understands the nature of the charge and penalties provided by law; and that the plea

has a sufficient basis in fact.

         I therefore recommend that defendant's plea of guilty to Count 1 of the Superseding

Indictment be accepted and that the court adjudicate defendant guilty. Acceptance of the plea,

adjudication of guilt, and imposition of sentence are specifically reserved for the district judge.
   Case 1:19-cr-00194-PLM ECF No. 157 filed 01/08/20 PageID.361 Page 2 of 2



Dated: January 8, 2020                                      /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge

        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                               2
